DETAILED ACTION
Claims 1-4 and  9, 10  are pending as amended on30 April 2021, claims 5-8 and 11-22 are withdrawn from consideration.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Amendment and Arguments
The amendment to the claims filed on 30 April 2021  does not comply with the requirements of 37 CFR 1.121(c) because the amendment to claim 1  comprises markings indicating changes that have not been made relative to the immediate prior version of the claims.  Amendments to the claims filed on or after July 30, 2003 must comply with 37 CFR 1.121(c) which states:

	(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).
		(1) Claim listing. All of the claims presented in a claim listing shall be presented in ascending numerical order. Consecutive claims having the same status of “canceled” or “not entered” may be aggregated into one statement (e.g., Claims 1–5 (canceled)). The claim listing shall commence on a separate sheet of the amendment document and the sheet(s) that contain the text of any part of the claims shall not contain any other part of the amendment.
		(2) When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of “currently amended,” or “withdrawn” if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as “withdrawn—currently amended.”
When claim text in clean version is required. The text of all pending claims not being currently amended shall be presented in the claim listing in clean version, i.e., without any markings in the presentation of text. The presentation of a clean version of any claim having the status of “original,” “withdrawn” or “previously presented” will constitute an assertion that it has not been changed relative to the immediate prior version, except to omit markings that may have been present in the immediate prior version of the claims of the status of “withdrawn” or “previously presented.” Any claim added by amendment must be indicated with the status of “new” and presented in clean version, i.e., without any underlining.
		(4) When claim text shall not be presented; canceling a claim.
			(i) No claim text shall be presented for any claim in the claim listing with the status of “canceled” or “not entered.”
			(ii) Cancellation of a claim shall be effected by an instruction to cancel a particular claim number. Identifying the status of a claim in the claim listing as “canceled” will constitute an instruction to cancel the claim.
		(5) Reinstatement of previously canceled claim. A claim which was previously canceled may be reinstated only by adding the claim as a “new” claim with a new claim number.

Since the reply filed on 30 April 2021 appears to be bona fide, in the interest of compact prosectuion and as a courtesy to Applicant, the amendment has been entered and fully considered. 

Applicant’s amendment overcomes the rejection under  35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph of claim 10.  The rejection has been withdrawn.
Applicant’s amendment does not distinguish from US2016/0312573A1 (Kraemer) or US2010/0212906A1 (Fulton).
Applicant’s arguments in light of the amendment have been fully considered but are not persuasive. 
Applicant argues that Kraemer fails to teach a degradable material with a particle size  matched to the formation entry point size so as to only partially constrain flow into the entry point.  The examiner  disagrees.  Kraemer expressly discloses that the diverting composition may be injected to partially close a fracture ([0044]), and the size of the largest particles may be slightly smaller than the diameter of the perforation holes in the zone or divert ([0045], thus Kraemer clearly teaches partial constraint.  Further, the claims are directed to a flow constraint material, not an operation of partial diversion.  Kraemer 
Applicant argues that Kraemer fails to teach unimodality of the particle distribution. The examiner disagrees.  As set forth above, Kraemer’s high loading stream degradable particles of the same dimension as claimed, which meets the unimodal particle distribution.   Further  Kraemer expressly discloses embodiment wherein  that the diluted stream and the high-loading stream may comprise same shapes ([0069]), thus a unimodal particle distribution after combining.  
Applicant argues that Kraemer fails to teach the flow constraint material flowable with a proppant, but the proppant and diverting agent are injected in separate stages.  The examiner notes Kraemer teaches the same degradable material, which is inherently flowable with a proppant.  It is further noted that Kraemer expressly discloses that the particles can include sand , different types of ceramics for producing proppant ([0059]), thus Kraemer teaches embodiment wherein the proppant can be commingled with the flow constraint materials. 
 
Claim Rejections - 35 USC § 102

Claims 1 and 3-4 stand rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated  by  US2016/0312573A1 (Kraemer).
Regarding claims 1 and 3-4, Kraemer teaches a diverting agent  consists of degradable particles such as polylactide([0027] and [0066]), wherein the particles have a diameter of 4 mesh to 10 mesh ([0070]), i.e., 2 to 4.76 mm, which meets the claimed volume amount,  particle  size, unimodal particle size distribution,   and polymer.
. 

Claim Rejections - 35 USC § 103
Claim  2 stands  rejected under 35 U.S.C. 103 as being unpatentable over Kraemer.
The teachings of Kraemer are set forth above. 
Kraemer teaches the particles have a diameter of 4 mesh to 10 mesh ([0070]), i.e., 2 to 4.76 mm, which encompasses the claimed size range.
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the particles of the instantly claimed size range since it has been held that in the case where the claimed ranges “overlap or lie inside range disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 f. 2d 257,191 USPQ 90(CCPA 1976). See MPEP 2144.05.I.
Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. See MPEP 2144.05, In re Boesch, 617 F2d 272, 205 USPQ 215 (CCPA 1980); In re Aller, 220 F2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and In re Hoeschele, 406 F2d 1403, 160 USPQ 809 (CCPA 1969).
Claims 9 and 10 stand rejected under 35 U.S.C. 103 as being unpatentable over Kraemer as applied to claims 1-4 above, and further in view of US2010/0212906A1 (Fulton).
The teachings of Kraemer are set forth above. 

Kreamer does not expressly discloses the instantly claimed formula, q, R’ and R”.
Fulton teaches that a diverting agent comprises derivatives of oligomeric lactide of the formula ([0031] and claim 17):
 
    PNG
    media_image1.png
    249
    513
    media_image1.png
    Greyscale


which meets the claimed formula, q, R’ and R”.
At the time the invention was made it would have been obvious for a person of ordinary skill in the art to include the oligomeric lactide of Fulton in the method of Kraemer. The rationale to do so would have been the motivation provided by the teachings of Fulton that to do so would predictably provide improved characteristic of the diverting agents ([0032]). 

Claims 1-4 and 9-10 stand rejected under 35 U.S.C. 103 as being unpatentable over Fulton.
Regarding claims 1-4, Fulton teaches a degradable diverting material consists of  degradable polymers ([0005] and [0026]), wherein the diverting material may at least partially diverting a treatment fluid ([0060]),  and may be formed of particles of 100 mesh to about one quarter inch ([0038]), i.e., 0.149 mm to 6.35 mm, which encompasses the claimed size range, thus the claimed particle size of 
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the particles of  the instantly claimed size range since it has been held that in the case where the claimed ranges “overlap or lie inside range disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 f. 2d 257,191 USPQ 90(CCPA 1976). See MPEP 2144.05.I.
Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. See MPEP 2144.05, In re Boesch, 617 F2d 272, 205 USPQ 215 (CCPA 1980); In re Aller, 220 F2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and In re Hoeschele, 406 F2d 1403, 160 USPQ 809 (CCPA 1969).
Further, Fulton teaches a single size range of 100 mesh to about one quarter inch([0038]), which meets a unimodal size distribution. 
Regarding claims 9 and 10, Fulton teaches the  degradable diverting material comprises derivatives of oligomeric lactide of the formula ([0031] and claim 17):


    PNG
    media_image1.png
    249
    513
    media_image1.png
    Greyscale

which meets the claimed formula, q, R’ and R”.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIQUN LI whose telephone number is (571)270-7736.  The examiner can normally be reached on Monday-Friday 9:00 am -4:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RANDY GULAKOWSKI can be reached on 571-2721302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AIQUN LI/Ph.D., Primary Examiner, Art Unit 1768